Citation Nr: 0726898	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  99-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, to include whether the appellant's marriage to the 
veteran satisfies the one-year marriage eligibility 
requirement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

The veteran served on active duty in the United States Army 
from October 1948 to September 1954 and from December 1957 to 
November 1968.  He died in September 1998.  The appellant is 
the veteran's surviving spouse.

In an October 1998 rating decision, service connection for 
the cause of the veteran's death and eligibility for 
Dependents' Educational Assistance was established.  

In the above-referenced April 1999 rating decision, the RO 
denied the appellant's claim for DIC benefits.  The appellant 
initiated an appeal of that decision, which was perfected 
with the timely submission of her substantive appeal (VA Form 
9) in November 1999.  

The appellant testified before a Veterans Law Judge at the 
Indianapolis RO in August 2001, a transcript of which has 
been associated with the claims folder.  

In January 2002, the Board denied the appellant's claim.  The 
appellant duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an Order, dated in March 2004, the Court vacated and remanded 
the January 2002 Board decision for its failure to address 
the duty to notify provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).

In September 2004, the Board remanded the claim for further 
procedural development.  Thereafter, in March 2007, the VA 
Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the appellant's claim.  The case was subsequently 
returned to the Board for further appellate proceedings.

In July 2007, the Board sent the appellant a letter which 
informed her that the Veterans Law Judge who had conducted 
her August 2001 Travel Board hearing was no longer employed 
at the Board.  The letter offered the appellant the 
opportunity to have another hearing with another Veterans Law 
Judge, and asked her to respond within 30 days.  To the 
Board's knowledge, the appellant has not responded to the 
July 2007 letter; accordingly, the Board will proceed under 
the assumption that the appellant does not desire another 
hearing.  

This appeal is REMANDED to the RO via the AMC in Washington, 
DC. 


REMAND

The Board regrets the necessity of again remanding this 
issue, but as explained below such remand is required.

As detailed in the Introduction above, the claim was remanded 
by the Board in September 2004 for additional notice pursuant 
to the VCAA to comply with the Court's March 2004 Order.  
Specifically, the September 2004 remand instructed the RO to 
notify the appellant: (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the appellant is 
expected to provide.

Although the RO, via the AMC, sent the appellant a VCAA 
letter in October 2004, that letter did not satisfy the 
requirements of the VCAA.  Specifically, the letter did not 
notify the claimant as to the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
Instead, the October 2004 letter described the evidentiary 
requirements for a claim for entitlement to service 
connection for the cause of the veteran's death, which are 
irrelevant to instant case.  As detailed above, service 
connection for the cause of the veteran's death has already 
been granted.  The issue which is currently on appeal is the 
appellant's entitlement to DIC benefits, which centers on the 
issue of whether the appellant's marriage to the veteran 
satisfies the one-year marriage eligibility requirement.  
Specifically, the appellant's legal marriage occurred on 
September 26, 1997, and the veteran passed away on September 
24, 1998.  Thus, to substantiate her claim for DIC benefits, 
the appellant must establish proof of a valid marriage at 
least as early as September 24, 1997.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In this case, although the Board regrets the 
additional delay, another remand is necessary to ensure 
proper compliance with the Board's September 2004 remand 
instructions. 

Accordingly, this issue must be REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements for the appellant to be 
eligible to receive DIC benefits, to 
including the provisions of the 
marriage eligibility requirements 
related to such.  This letter should 
include copies of the following 
statutes and regulations: 38 C.F.R. 
§§ 3.5, 3.50, 3.52, 3.54, 3.205, 3.211; 
and 38 U.S.C.A. §§ 5103(A).

2.  After undertaking any additional 
development which it deems to be 
necessary, the RO should then 
readjudicate the appellant's claim of 
entitlement to DIC benefits, to include 
whether her marriage to the veteran 
satisfies the one-year marriage 
eligibility requirement.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

